Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) made as of this 13th day of July,
2006, and shall be effective October 1, 2005 (the “Effective Date”), by and
between the MOHEGAN TRIBAL GAMING AUTHORITY (the “Authority” or the “Employer”),
an instrumentality of THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (the “Tribe”),
a sovereign Indian nation having an address of One Mohegan Sun Boulevard,
Uncasville, Connecticut 06382, and LEO M CHUPASKA, residing at 68 Swanty Johnson
Road, Uncasville, Connecticut 06382 (“Executive”).

WITNESSETH:

WHEREAS, the Employer owns and operates, among other things, the Mohegan Sun
casino and resort in Uncasville, Connecticut, a harness racetrack located in
Wilkes-Barre, Pennsylvania known as Pocono Downs, along with several off-track
wagering facilities located in the State of Pennsylvania, as well as investments
in other proposed gaming enterprises and other businesses (as presently existing
and hereafter developed, the “Business”); and

WHEREAS, the Employer and Executive entered into that certain employment
agreement dated the 22nd day of March 1999 (but effective October 1, 1998),
providing for the continued employment of Executive by the Tribe (the “1999
Agreement”); and

WHEREAS, the parties hereto have agreed to terminate the 1999 Agreement and to
enter into this Agreement; and

WHEREAS the Employer is desirous of assuring that Executive has the authority to
fully carry out his duties hereunder by being responsible to the Employer,
acting through its Chief Executive Officer.

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency whereof is specifically acknowledged,
the parties hereto hereby agree as follows:

1. Termination of the 1999 Agreement

Executive and Employer mutually agree that effective with the date first written
on this Agreement, the 1999 Agreement shall be terminated and neither party
thereto shall have any further obligations to the other thereunder.

2. Nature of Services and Duties

(A) The Employer hereby agrees to continue to employ Executive as its Chief
Financial Officer upon the terms set forth herein, and Executive hereby accepts
such continued employment.

(B) Executive shall perform such duties and services of an executive, managerial
and administrative nature as are customary for a Chief Financial Officer and
which, consistent with the foregoing, the Employer may from time to time through
communication from the Chief

 

Page 1 of 9



--------------------------------------------------------------------------------

Executive Officer hereafter assign to him. Such duties shall include, but not be
limited to, cash management, investments with financial institutions, banking
relationships, administering corporate financial functions and supervising the
financial accounting department. For purposes of clarification, such duties
shall apply to the entire Business of the Employer, including any portion of the
Business operated by Employer or through its direct or indirect subsidiaries,
including but not limited to The Mohegan Sun. Executive shall serve as Chief
Financial Officer of The Mohegan Sun. Executive shall report exclusively to the
Chief Executive Officer of the Employer. The Employer shall not restrict, reduce
or otherwise limit Executive’s responsibility or authority without his consent.

(C) Executive shall devote his best efforts and ability and all required
business time to the performance of his duties and responsibilities hereunder to
achieve the goals set forth in the Employer’s annual business plan. Executive
shall perform all of his duties to the Employer faithfully, competently, and
diligently.

(D) Except for actions of the Executive that could be the basis for termination
for Cause as set forth in Paragraph 9(C), below, the Employer shall indemnify,
defend, and hold Executive harmless, including the payment of reasonable
attorney fees, if the Employer does not directly provide Executive’s defense,
from and against all claims made by anyone, including, but not limited to, a
corporate entity, company, other employee, agent, patron, tribal member, or any
member of the general public with respect to any claim that asserts as a basis,
any acts, omissions, or other circumstances involving the performance of
Executive.

3. Effective Date

This Agreement shall be effective from the date set forth in the opening
paragraph of this Agreement (the “Effective Date”).

4. Term

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including December 31, 2008. This Agreement,
including this paragraph, shall automatically renew for an additional term of
five years unless either party shall notify the other of its intention to
terminate, or unless otherwise terminated as provided herein. Any such notice of
intention to terminate shall be delivered not later than one hundred and twenty
(120) days prior to the end of the then current term and shall be effective at
the end of such term, except as otherwise provided herein.

5. Base Annual Salary

Commencing with the Effective Date and until December 31, 2006, the Employer
shall pay Executive a Base Annual Salary in the amount of $547,000.00 in equal
weekly installments. Commencing January 1, 2007, and on each January 1
thereafter during the term of this Agreement, the Base Annual Salary shall be
increased in an amount mutually agreed to by Executive and the Employer, which
amount shall in no event be less than 5% of the then current Base Annual Salary.

 

Page 2 of 9



--------------------------------------------------------------------------------

6. Annual Bonus

The Employer shall determine an annual bonus payable to Executive, the amount of
which shall be based upon the business plan and financial goals of the Employer
as established at the beginning of each fiscal year. The annual bonus shall be
not less than 33 1/3% of the Annual Base Salary in effect for the period for
which the annual bonus is to be paid. The annual bonus for the previous fiscal
year shall be paid no later than October 31 of each year during the term.

7. Life Insurance

(A) The Employer may, within its discretion, at any time during the term of this
Agreement apply for and procure as owner and for its own benefit insurance on
the life of Executive, in such amounts and in such form as the Employer may
choose. Executive shall have no interest whatsoever in any such policies, but he
shall upon request by the Employer submit to such medical examinations, supply
such information, and execute such documents as may be required by the Employer
or the insurance companies to whom the Employer has made application.

(B) So long as Executive is employed hereunder, the Employer shall maintain a
life insurance policy on the life of Executive in the face amount of $168,000.
The Employer shall be and remain the owner of such policy of life insurance and
shall enjoy all incidents of ownership including the right to designate the
beneficiary and the right to borrow on such policy; provided, however, that the
beneficiary of such policy shall be the spouse of the Executive, his child or
children, trustees for their benefit, his estate or any one or more of them; and
provided further, that the Employer agrees (if such policy has a cash surrender
value) that it will not exercise its right to borrow on such policy. The
Employer shall pay all premiums on such policy when due, and, in the event of
the death of Executive during employment, the Employer shall be a beneficiary of
the policy to the extent of the aggregate amount of premium paid.

8. Reimbursement of Certain Expenses; Vacation; Medical Benefits

(A) The Employer will reimburse Executive for necessary and reasonable business
expenses incurred by him in the performance of his duties hereunder, provided,
that he shall obtain the approval for such expenditures in accordance with the
procedures adopted by the Employer from time to time and generally-applicable to
its executive-level employees, including such procedures with respect to
submission of appropriate documentation and receipts. Failure by Executive to
follow such procedures shall entitle the Employer to refuse to reimburse
Executive for such expenses until such time as such failure has been cured. It
is understood and agreed that Employer shall not be responsible for any expense
of Executive for leasing or operation of a vehicle for Executive (except that
Executive shall be entitled to reimbursement for the expenses, including
mileage, actually incurred in connection with his use of his automobile for the
business-related purposes of the Employer), nor for any expense of Executive for
legal expenses or tax planning expenses incurred by Executive in interpreting
this or any other agreement between Executive and Employer.

(B) Executive shall be entitled to four weeks paid vacation per fiscal year.

(C) Executive shall participate in such employee benefit plans and programs
(including but not limited to medical and life insurance programs) as are now or
may hereafter be adopted

 

Page 3 of 9



--------------------------------------------------------------------------------

by the Employer for its executive employees and their families. Employer shall
continue to provide such medical insurance coverage for a period of one (1) year
after any termination by Employer of Executive’s employment hereunder if such
termination was without Cause, as hereinafter defined.

9. Disability; Termination

(A) If Executive shall become unable to perform all of his duties set forth in
Paragraph 1 of this Agreement due to mental or physical disability, all
compensation and benefits provided in this Agreement shall continue to be paid
and provided in full for a period not exceeding one hundred and eighty
(180) consecutive days. Upon completion of such one hundred and eighty
(180) days (or if Executive shall be disabled by the same incapacity for an
aggregate period of one hundred and eighty (180) days in any period of three
hundred and sixty (360) consecutive days by the same incapacity) the Employer
may, at its sole option, suspend Executive’s employment until Executive is
recovered (as reasonably certified by a physician designated by the Employer)
from such mental or physical disability. During any period of suspension on
account of disability, Executive shall receive only such compensation as may be
provided under the disability insurance described in Paragraph 9(B). If the
physician designated by the Employer certifies that Executive is permanently
disabled, Employer’s obligations under this Agreement shall cease; provided,
however, Executive shall be entitled to the disability benefits set forth in
Paragraph 9(B), below.

(B) Employer, at the sole expense of Employer, shall provide disability
insurance coverage for Executive. Such policy shall provide payment of 50% of
Executive’s Base Annual Salary commencing with suspension or termination of
employment, pursuant to Paragraph 9(A), above, by reason of physical or mental
disability, and for a period of two (2) years if such disability was the result
of injury, and to age 65 if such disability was the result of physical or mental
illness. In the event the Employer is unable to obtain disability insurance in
the amount required, or is unable to obtain all or part of such insurance at
standard rates, the Employer shall at its option obtain part or all of such
insurance at non-standard rates or shall self-insure in whole or in part for the
time periods set forth in this paragraph.

(C) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment for Cause, defined as (i) Executive’s violation of the
restriction contained in Paragraph 10 of this Agreement, (ii) the loss or
suspension by the State of Connecticut or by the Mohegan Tribal Gaming
Commission of Executive’s license for Class III gaming for a period of thirty
(30) consecutive days, (iii) Executive’s conviction of any crime involving
fraud, theft or moral turpitude, or (iv) Executive’s intentional or material
breach of his obligations under this Agreement. Employer may suspend Executive
without pay upon Executive’s arrest for any alleged felony against the Employer
or the Tribe. In the event that Executive is found not guilty or otherwise
exonerated for an alleged crime against Employer or the Tribe, Executive’s
suspended pay shall be reimbursed to him.

Except in the event of suspension upon Executive’s arrest, if Employer desires
to terminate Executive for Cause, Employer shall give written notice specifying
the act(s) claimed to constitute cause and specifying an effective date of
termination, which date shall be no sooner than thirty (30) days after the
giving of such notice. Upon the written request of Executive, the Management
Board of the Employer shall meet with Executive to discuss the reasons for

 

Page 4 of 9



--------------------------------------------------------------------------------

termination and to provide Executive with an opportunity to respond. Employer
may, in its sole discretion, give Executive an opportunity to rectify the
reasons for termination. In the event Executive fails to rectify the act(s)
claimed to constitute cause as set forth in the notice of termination,
Executive’s employment with the Employer shall cease effective upon the date
provided in the notice of termination. If such termination is for Cause, then
Executive shall not be entitled to any further compensation from and after the
date of termination.

(D) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment other than for Cause, as defined above. In the event of
termination other than for Cause, Executive shall be paid, following
termination, his Base Annual Salary, plus his Annual Bonus, from the date of
termination to the expiration date of this Agreement (without regard to any
renewal right after the date of termination); provided that such Base Annual
Salary and Annual Bonus shall be payable to Executive in the same amount and at
the same intervals as would have been paid had his employment continued, and
provided further that all payments of such Base Annual Salary and Annual Bonus
shall be paid to the Executive’s estate in the event of Executive’s death prior
to the expiration date of this Agreement.

(E) In the event that Executive voluntarily terminates his employment hereunder,
Executive’s employment shall cease as of the date provided in Executive’s notice
to Employer of his voluntary termination, and thereafter, provided that the
Employer shall not then be in material breach of this Agreement, Executive shall
not be entitled to any further compensation hereunder.

10. Covenants of Executive Not to Compete

Executive acknowledges that with respect to the Business, as defined above, and
in the states of New York, Connecticut, Massachusetts, Rhode Island, Vermont,
New Hampshire and Maine (the “Restricted Area”) (i) the Employer is one of a
limited number of entities engaged in the Business; (ii) his services to the
Employer are special and unique; (iii) his work for the Employer has given him
and will continue to give him access to confidential information concerning the
Employer; and (iv) he has the means to support himself and his dependents other
than by engaging in the Business of the Employer and the provisions of this
Paragraph 10 will not impair such ability. Accordingly, in order to induce the
Employer to enter into this Agreement, Executive covenants and agrees that:

(A) So long as Executive is employed by Employer and for a period of twelve
(12) months following the voluntary or involuntary termination of his employment
(the “Restricted Period”), Executive shall not, in the Restricted Area,
entertain or accept any offer of employment and shall not compete in any manner,
either directly or indirectly, including, without limitation, as an employee or
independent contractor, investor, partner, shareholder, officer, director,
principal, agent or trustee of any entity engaged in casino gaming, in the
Restricted Area, without the express written approval of the Employer; provided,
however, that ownership of less than five percent (5%) of the shares of a
publicly traded corporation engaged in casino gaming shall not be deemed to
violate this paragraph.

(B) During the Restricted Period Executive shall not, directly or indirectly,
hire or solicit any employee of the Employer or encourage any such employee to
leave such employment.

 

Page 5 of 9



--------------------------------------------------------------------------------

11. Confidential Information

Executive agrees to receive Confidential Information (as hereinafter defined) of
the Employer in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge, has come into the possession of
such other or others by legal and equitable means, or if required to do so by
order of a court of competent jurisdiction. Executive further agrees that, upon
termination of his employment with the Employer, all documents, records,
notebooks and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with or returned to the Employer. For purposes of
this Paragraph 11, “Confidential Information” means information disclosed to
Executive or known by Executive as a consequence of or arising from or out of
his employment by the Employer, not generally known in the industry in which the
Employer is or may become engaged about the Employer’s Business, products,
processes and/or services. Executive’s obligations under this Paragraph 11 shall
survive any termination or expiration of this Agreement and Executive’s
employment hereunder.

12. Rights and Remedies Upon Breach.

Executive acknowledges and agrees that a violation of any provision of Paragraph
10 or 11 of this Agreement (the “Restrictive Covenants”) shall cause irreparable
harm to the Employer, and the Employer shall be entitled to specific performance
of this Agreement or an injunction without proof of special damages, together
with costs and attorney’s fees incurred by the Employer in enforcing its rights
under this Agreement. If Executive breaches, or threatens to commit a breach of
any of the Restrictive Covenants, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity:

(A) The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction including, without limitation, the right
to entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without proof of special damages, against
violations of such covenants, threatened or actual, and whether or not then
continuing, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Employer and that money damages will
not provide an adequate remedy to the Employer; and

(B) The right and remedy to require Executive to account for and pay over to the
Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Employer may set off any
amounts due it under this Paragraph 12(B) against any amounts owed to Executive
under Paragraph 5, 6 or 9.

13. Notice

All notices hereunder shall be in writing. Any notice, request, information,
legal process, or other instrument to be given or served hereunder by any party
to another shall be deemed given or served hereunder by any party to the other
if either delivered personally or sent by prepaid

 

Page 6 of 9



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested. Any such notice to the
Employer shall be sent to the address set forth in the introductory paragraph of
this Agreement, to the attention of the Chief Executive Officer. Any such notice
to Executive shall be sent to his residential address as set forth in the
introductory paragraph of this Agreement. Either party may, through written
notice to the other party, change the address of notice as provided in this
paragraph.

14. Entire Agreement; Modification

Except as otherwise provided herein, this Agreement supersedes and cancels any
and all prior agreements between the parties hereto, express or implied,
relating to the subject matter hereof. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof. This
Agreement may not be changed, modified, amended or altered except in a writing
signed by both parties.

15. Non-Waiver

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right and shall in no way effect such provision or right,
nor shall such failure or refusal be deemed a custom or practice contrary to
such provision or right.

16. Severability

If any paragraph, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and effect and unaffected by such holding or
determination. In addition, in any such event, the parties agree that it is
their intention and agreement that any such paragraph, term or provision which
is held or determined to be unenforceable as written, shall nonetheless be
enforced and binding to the fullest extent permitted by law as though such
paragraph, term or provision had been written in such a manner to such an extent
as to be enforceable under the circumstances. Without limitation of the
foregoing, with respect to any Restrictive Covenant contained herein, if it is
determined that any such provision is excessive as to duration or scope, it is
intended that it nonetheless be enforced for such shorter duration or with such
narrower scope as will render it enforceable.

17. Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Connecticut and the parties agree that, except as provided in
Paragraph 20, only the federal and state courts located in the State of
Connecticut shall have jurisdiction to enforce the terms of this Agreement.

18. Limited Waiver of Sovereign Immunity

The Employer hereby waives its sovereign immunity from suit for claims by the
Executive for the enforcement of this Agreement and any remedies for breach
thereof under Connecticut law. Nothing herein shall limit the Executive’s right
to proceed with any claims otherwise allowed under the laws of the Mohegan Tribe
of Indians of Connecticut. The

 

Page 7 of 9



--------------------------------------------------------------------------------

Employer hereby consents to personal jurisdiction and venue in any court of the
State of Connecticut or any federal court sitting in the State of Connecticut
and the Mohegan Gaming Disputes Court and hereby waives any claim that it may
have that such court is an inconvenient forum for the purposes of any proceeding
arising under this Agreement as aforesaid and, with respect to a proceeding in a
court of the State of Connecticut or a federal court sitting in the State of
Connecticut, any requirement that tribal remedies must be exhausted.

19. Dispute Resolution

Except as otherwise provided herein, whenever during the term of this Agreement,
any disagreement or dispute arises between the parties as to the interpretation
of this Agreement or any rights or obligations arising hereunder, including the
licensing of Executive by the Tribal Gaming Commission, such matters shall be
resolved, whenever possible, by meeting and conferring. Any party may request
such a meeting by giving notice to the other, in which case such other party
shall make itself available within seven (7) days thereafter. If such matters
cannot be resolved within ten (10) days after such meeting, either party may
seek a resolution by binding arbitration in accordance with the then prevailing
rules of the American Arbitration Association (or any successor thereto to the
extent not inconsistent herewith), upon notice to the other party of its
intention to do so. The parties agree that in any such arbitration each party
shall be entitled to discovery as provided by the Federal Rules of Civil
Procedure. All hearings shall be conducted in Hartford County, Connecticut
within fifteen (15) days after the arbitrator is selected and shall be conducted
in his or her presence. The decision of the arbitrator will be final and binding
on the parties. The costs and expenses of the arbitration shall be shared
equally by the parties.

20. Gaming Disputes Court Jurisdiction

The parties agree that should any dispute arise under this Agreement or for the
enforcement of the arbitration provisions in Paragraph 19, the Gaming Disputes
Court of the Mohegan Tribe of Indians shall be used as a forum only if a state
or federal court denies jurisdiction, to (a) enforce the requirement that the
parties submit disputes to arbitration as required by Paragraph 19, and
(b) enforce the arbitration decision as provided in Paragraph 19.

21. Headings

The headings of this Agreement are inserted for convenience only and shall not
be considered in construction of the provisions hereof.

22. Assignment and Successors; Binding Effect

The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Employer and may
be assigned by the Employer, for all or any part of the term hereof, provided
that the Employer shall continue to be financially responsible to Executive
hereunder. Executive shall have no right to assign, transfer, pledge or
otherwise encumber any of the rights, nor to delegate any of the duties created
by this Agreement without prior written consent of the Employer. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Employer, its successors and assigns, and Executive, his heirs and legal
representatives.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by
Bruce S. Bozsum, acting in his capacity as the Chairman of the Management Board
of the Authority; Mitchell Etess has affixed his signature hereto signifying his
assent to the Agreement; and Executive has affixed his signature hereto, on the
date and year first above written.

 

EMPLOYER:     EXECUTIVE: MOHEGAN TRIBAL GAMING     AUTHORITY     By:  

/s/ Bruce Bozsum

   

/s/ Leo Chupaska

  Bruce S. Bozsum, Chairman     Leo M. Chupaska   Management Board     By:  

/s/ Mitchell Etess

      Mitchell Etess, President and CEO    

 

STATE OF CONNECTICUT    )          )            ss. Uncasville, CT    July 14,
2006 COUNTY OF NEW LONDON    )      

Personally appeared Bruce S. Bozsum, Chairman of the Management Board of the
MOHEGAN TRIBAL GAMING AUTHORITY, an instrumentality of The Mohegan Tribe of
Indians of Connecticut, signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed and the free act and deed of
the Mohegan Tribal Gaming Authority, before me.

 

/s/ Debra Apicelli

Notary Public My Commission Expires: January 31, 2007

 

STATE OF CONNECTICUT    )          )            ss. Uncasville, CT    July 28,
2006 COUNTY OF NEW LONDON    )      

Personally appeared LEO M. CHUPASKA, signer and sealer of the foregoing
instrument, and acknowledged the same to be his free act and deed, before me.

 

/s/ Denise Rubino

Notary Public My Commission Expires: May 31, 2010

 

Page 9 of 9